JOHNSON, Judge
(dissenting).
This is an appeal from a judgment of the Circuit Court of Covington County, Alabama, awarding appellee, Chester R. Wells, unemployment compensation. Appellee left his work with Evergreen Textiles, Inc., on-March 2, 1961, and filed' his claim for unemployment compensation on March 10, 1961. The Claims Examiner denied appellee’s claim and the denial was upheld by the Appeals Referee on April 4, 1961. On November 6, 1961, the Board of Appeals reversed the rulings of the Appeals Referee- and granted appellee’s claim. The Circuit Court of Covington County, Alabama, affirmed the decision of the Board of Appeals- and hence the appellant, Evergreen Textiles, Inc., prosecutes this appeal.
The entire evidence at the trial below was-elicited from three witnesses: the appellee, Mr. Chester R. Wells; his immediate supervisor and plant manager, Mr. Russ-White; and the Superintendent of Factories, Mr. James R. Taylor.
The court below was presented with one-issue for determination, that being whether the appellee left his employment voluntarily-without good cause connected with his work,, so that he would be disqualified for unemployment compensation under Subsection B,. of Section 214, Title 26, Code 1940. The-court, sitting without a jury, ruled that theappellee left the employ of the appellant for good cause connected with his work and! that he was entitled to a judgment for unemployment compensation.
*369In the trial court the appellee testified that he started to work for Alabama Textile Products Corp. in Andalusia in August of 1952 and was transferred to Evergreen Textiles, Inc., in June of 1959 as a sewing machine mechanic, where he worked until March 2, 1961, under the supervision of Mr. Russ White, the plant manager.
Appellee further testified that prior to his termination, he and Mr. White had differences over several things and stated, “he [White] seemed to always be on me about something that I was innocent of, and he could never see my side of the thing.” Regarding details of differences between them, appellee testified in substance as follows:
That there was a valve which had been cut off in the men’s room that controlled the cold water to the boiler and that Mr. White had come to him several times and asked him if he was sure that he had not done it. Wells stated that he didn’t know who cut it off or why or anything about it. He said that, “He [White] didn’t accuse me of it, but he done the next thing to it, and I had no reason whatsoever to touch the valve.” Mr. White testified that he did question Wells about it but stated that, since it was his duty to investigate things of that nature, he questioned everybody that could have possibly been involved in it, and that the manner in which he questioned Wells about the valve was no different from that in which he questioned the others. On cross-examination, White stated that he couldn’t remember asking Wells if he did it but said that he probably did.
Appellee testified that White once asked him if he went overseas during wartime and that he replied that he didn’t, and that White then said, “Why didn’t you go ? Did you tamper with the records?” To this Wells replied that-he was in no position to see or touch the records and added that he volunteered for military service and was available to be sent overseas or stay on this side. Wells said that White seemed to doubt him and asked' for his serial number to prove that he was telling the truth. White testified that he did not recall saying anything to the appellee about his overseas service but stated that he might have. He-did recall a conversation with appellee regarding the fact that they both had been stationed at Napier Field near Dothan, Alabama. White testified that to his knowledge he did not ask for appellee’s serial number but stated that it was possible that he might have.
Mr. Wells testified that on another occar sion, he had been working continuously on a machine since early morning and at about 10:30 or 11:00 A.M. he stopped to go to the rest room and when he arrived there, he found the other plant mechanic and a borrowed mechanic smoking. Mr. White entered the rest room and “got all over” him but said nothing to the two other mechanics and left them in the -rest room smoking. Wells further stated that on his way to pick up his tools to fix another machine, some operator stopped him at her machine for not more than one-half a minute to ask him a question, possibly about her machine, and Mr. White came up “ready to chew again”, and that one thing brought on another and they had a few words right there. This occurred a few weeks before he left the company. White stated that he did not recall this particular instance but said that it was his responsibility to keep the machines running and that he frequently called a mechanic from one machine to repair another as urgency demanded. White contended that he didn’t treat appellee different from any other mechanic in the plant and added that he liked him.
The appellee testified in connection with an incident concerning Union activities at Southern Coach and Body Works that he had a casual conversation with White in which White stated that he didn’t believe that the Union would go in this other plant and that if it didn’t go in there, he didn’t believe it would ever go in their plant, but that if it did he thought their plant would be moved back to Andalusia rather than operate under a Union. The appellee agreed with this and when the same discussion *370arose shortly thereafter during a break taken with two other employees, appellee made the same identical statement. Fifteen minutes later White came to him and asked why he had said that he wished the Union would come in their plant and that it would fall on its face. Appellee said he tried to reason with him and told him that he didn’t say it and then requested that Mr. Taylor come over for him to talk with. The next day Mr. Taylor, Superintendent of Factories, and Mr. Wallace came over and called appellee to the office. Wallace had a little pad from which he read when asking him if he made a certain statement about the Union and Wells said that he didn’t and asked Mr. Taylor if he could be transferred back to Andalusia. Mr. Taylor said that he had nobody to take Wells’ place but that if he’d continue to do his work as well as he had been doing, his door would be open to him at any time. This was in the presence of White and Wallace. On the day he left it was his intention to talk with Taylor. At this meeting he said that he asked Mr. Taylor if he’d seen his record and that Taylor said that he hadn’t but that he’d get it and call him back in the office as soon as he’d looked over it. In a few hours, Mr. Taylor called him back and said, “You had a mighty good record until Russ got hold of it”, and told him to go back to work.
Regarding the above incident, Mr. White testified that he heard via “the grapevine” that appellee had said something to the effect that, “I wish the Union would come in and the Company would fall flat on its face.” He stated that there were two men in the plant who were willing to face the appellee and tell him that he had made the statement. Mr. White said that this statement hurt him because he felt that he’d done his best for appellee and that they were trying to make a going concern of what they had. Mr. White said that he did not call the two men in to confront Wells with the accusation because he didn’t see any reason in making a big point of it as long as Wells understood that it wasn’t the thing to do. He added that Wells denied having made the statement and offered to face any accusers.
Wells testified regarding an incident about splitting the units, that on the morning of the day he left White told him that he wanted to see him in the office. On the day before this he had told White that he planned to stay if he could stick it out. On this day, White said that he was tired of “this, that and the other” and that things had to “quieten down”. Wells said that he agreed and that he said that they had to work together for both of their good. Then White said that he intended to split the unit and divide the machines between Wells and the other mechanic. Wells said that it seemed to him that this was putting him on the spot because he had had less experience than the other mechanic and White knew this. Wells said that he felt that he was getting machines which he wouldn’t be able to keep up and he told White that he wanted to go and talk with Mr. Taylor and White told him that he couldn’t go and that if he did, not to come back.
Appellee then went to see Mr. Taylor because Taylor had told him at an earlier meeting that he had an open-door policy and that he could bring his problems to him at any time. Mr. Taylor testified that appellee’s leaving the plant to come to Andalusia was not a terminable offense and that Mr. White was without authority to discharge him for this reason.
White testified that appellee had complained to him that he couldn’t get along with the other mechanic and stated that he felt that the other mechanic thought he himself was the head mechanic. Mr. White said that for several months he’d been “toying with the idea” of allowing Wells to have his own machines so he would feel that he was on equal footing with the other mechanic, and by checking with the supervisors and the individual operators he’d found that they considered Wells a good mechanic and felt that he was doing a good job. Mr. White said that when he split the department, he gave Wells the machines *371that he knew he could repair. White stated that when Wells left his office he thought that everything was going to be all right but when he walked out onto the floor, Wells said, “I am through as of 4:00 today.” White told Wells that he “hated that” and went back into his office. When he returned to the floor, Wells said he wasn’t going to stay until 4:00 P.M., that he was leaving at noontime, and that he was going to see Mr. Taylor. White stated that he told Wells he didn’t want him to go to see Taylor at that time but that he would make an appointment, according to a company policy because the plant is thirty miles from Andalusia. Mr. White testified that when appellee had turned his time in to him on Monday and said that he was going to wait, he told him that he couldn’t get along with that mechanic, that he “had just reached the end of his row and life was too short to put up with it”.
White testified that on Wednesday when Wells came to see him and told him that he’d changed his mind, he told him that he was real happy and that he was glad he was going to stay there and work the problem out. White said that it was the following day that he made the decision to give him the opportunity by splitting the plant up and letting him have his own responsibility and the other mechanic his.
The appellant contends that the appellee left his job voluntarily without good cause connected with his work, while the appellee claims that he was forced to leave as a result of the acts and harassment directed toward him by the plant manager.
We do not here purport by our holding to placate or pour balm upon the wounded feelings of any person, neither to arbite the disgruntled feelings of one who might suffer from a hyper-sensitiveness, the law with which we here deal not being purposed for such. Obviously, the trial judge below, in his evaluation of the testimony of the witnesses, looked for and failed to find proof that such condition existed.
The trial court concluded from the evidence that the conduct of the plant manager toward the appellee was so’ harassing and vexatious as to make his working conditions wholly intolerable and constituted good cause.for his leaving the employ of the appellant. The record shows that the conduct of the plant manager toward the appellee was duly and timely reported to the manager’s superiors, and although, after such notice, a duty to correct these conditions was incumbent upon the appellant, no satisfactory remedial measures were taken.
Where the testimony is taken ore tenus before the trial court, and the evidence is in conflict, the judgment of the lower court has the weight of a jury verdict, and such judgment will not be disturbed unless plainly contrary to the great weight of the evidence. Department of Industrial Relations v. Haynes, 259 Ala. 238, 67 So.2d 62; Alabama Mills, Inc., v. Brand, 251 Ala. 643, 38 So.2d 574; Zac Smith Stationery Co. v. Reynolds, 39 Ala.App. 389, 101 So.2d 573.
The grounds and cause for relief sought by the appellee are novel but I find no cause for a reversal of the judgment of the lower court, which I think should be affirmed.